                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

MICHAEL ANDERSON,
ADC #130293                                                                 PLAINTIFF

V.                        CASE NO. 5:19-CV-351-BRW-BD

DEXTER PAYNE, et al.                                                     DEFENDANTS


                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED this 24th day of May, 2021.



                                                     Billy Roy Wilson__________________
                                                     UNITED STATES DISTRICT JUDGE
